—In a proceeding pursuant to CPLR article 78, inter alia, to direct Victor Lessard, as principal building inspector of the Town of Southold, to conduct an insulation inspection of the petitioner’s building, the appeal is from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), entered December 22, 1989, which granted the relief requested.
Ordered that the judgment is affirmed; and it is further,
Ordered that the stay of enforcement of the judgment provided by CPLR 5519 (a) (1) and (e) is vacated forthwith; and it is further,
Ordered that the respondent is awarded one bill of costs.
Contrary to the contentions of the appellants, we find that the Supreme Court properly ordered the building inspector to conduct an insulation inspection of the petitioner’s building (see, Town Law § 138; Klostermann v Cuomo, 61 NY2d 525, 539-540). Sullivan, J. P., Lawrence, Rosenblatt and Ritter, JJ., concur.